OPINION — AG — THE AG IS IN RECEIPT OF YOUR LETTER ADDRESSING OPINION NO. APRIL 12, 1955 ADDRESSING THE VIEW EXPRESSED IN THE OPINION THAT JUDGES OF THE DISTRICT COURTS OF THIS STATE ARE NOT COUNTY OFFICERS; THAT, ALTHOUGH A PORTION OF THE TOTAL COMPENSATION OF SUCH JUDGES IS PAID FROM THE COURT FUNDS OF THE VARIOUS COUNTIES, THE STATE OF OKLAHOMA, AND NOT THE COUNTY, IS THE " EMPLOYER " OF SUCH JUDGES, WITHIN THE MEANING OF THAT TERM AS USED IN THE FEDERAL STATUTES RELATING TO OLD AGE AND SURVIVORS INSURANCE AND THE TAXES PAYABLE IN CONNECTION THEREWITH; AND THAT, THEREFORE, NEITHER THE COUNTY INVOLVED, NOR THE COURT CLERK NOR ANY OTHER OFFICER OR EMPLOYEE OF THE COUNTY IS REQUIRED, OR AUTHORIZED, TO DEDUCT FROM THE " ADDITIONAL " COMPENSATION PAID FROM THE COURT FUND OF THE COUNTY TO A DISTRICT JUDGE, AND PAY TO THE FEDERAL AGENCY CHARGED WITH THE COLLECTION OF SUCH TAXES, ANY AMOUNT AS THE TAXES IMPOSED BY THE MENTIONED FEDERAL STATUTES. CITE: 56 O.S.H. 211, 56 O.S.H. 215, 62 O.S.H. 323, ARTICLE X, SECTION 26 (JAMES C. HARKIN)